Exhibit 10.25
GLOBAL DEFENSE TECHNOLOGY & SYSTEMS, INC.
SECURITY CONTROL AGREEMENT

 

 



--------------------------------------------------------------------------------



 



GLOBAL DEFENSE TECHNOLOGY & SYSTEMS, INC.
SECURITY CONTROL AGREEMENT
This Security Control Agreement (the “Agreement”) is made this 16th day of
September, 2010, by and between Global Strategies Group Holding SA, a Luxembourg
company (“GSGH”); Kende Holding Vagyonkezelo kft, a Hungarian company (“Kende”);
Contego Systems LLC, a Delaware limited liability company (“Contego”); Global
Defense Technology & Systems, Inc. (the “Corporation”), a Delaware corporation,
and the United States Department of Defense (“DoD”), collectively the “Parties.”
RECITALS
WHEREAS, the Corporation duly organized and existing under the laws of the State
of Delaware and has an authorized capital of 100,000,000 shares, consisting of
90,000,000 shares of Common Stock, par value $0.01 per share, of which 9,036,432
shares are issued and outstanding, and 10,000,000 shares of Preferred Stock, par
value $0.01 per share, of which no shares are issued and outstanding; and
WHEREAS, GSGH owns 100% of the outstanding voting interests of Kende, .002% of
which are owned indirectly via a holding company; and
WHEREAS, Kende owns all the outstanding voting interests of Contego; and
WHEREAS, prior to an initial public offering (“IPO”) of the Corporation’s Common
Stock in November 2009, Contego owned approximately 88% of the issued and
outstanding shares of the Corporation; and
WHEREAS, prior to the IPO, the Corporation entered into Special Security
Agreement (as amended, the “SSA”) with its parent entities and the DoD as a
result of GSGH’s ultimate majority ownership interest in the Corporation; and
WHEREAS, as a result of the IPO, the Corporation’s Common Stock is publicly
traded on the Nasdaq Stock Market (“Nasdaq”) and the Corporation is subject to
the rules and regulations of the Securities and Exchange Commission (the “SEC”)
and Nasdaq, including various corporate governance requirements;
WHEREAS, Contego currently owns approximately 42% of the issued and outstanding
Common Stock of the Corporation and the remaining approximately 58% is owned by
other public shareholders (collectively, the “Shareholders”);
WHEREAS, other than Contego, to the Corporation’s knowledge, no foreign or
foreign-owned person holds 5% or more of the Corporation’s Common Stock; and
WHEREAS, the corporate governance requirements of the SEC and Nasdaq act to
limit the influence Contego, a minority shareholder, can have over the
operations of the Corporation; and

 

2



--------------------------------------------------------------------------------



 



WHEREAS, the Corporation’s business consists of providing, directly or through
subsidiaries, defense and defense related items for various Departments and
Agencies1 of the United States Government, including, without limitation, the
DoD, and require the Corporation to have a facility security clearance; and
WHEREAS, the offices of the Corporation and, possibly, its wholly owned
subsidiaries, require facility security clearances2 issued under the National
Industrial Security Program (“NISP”) and the NISP requires that a corporation
maintaining a facility security clearance be effectively insulated from foreign
ownership, control or influence (“FOCI”); and
WHEREAS, the purpose of this Agreement is to reasonably and effectively insulate
Contego (and all entities that control, are under common control with or are
controlled by Contego (other than the Corporation and its wholly owned
subsidiaries), collectively, the “Affiliates”) from unauthorized access to
classified3 and controlled unclassified information4 and from influence over the
Corporation’s business or management in a manner that could result in the
compromise of classified information or could adversely affect the performance
of classified contracts; and
WHEREAS, the Under Secretary of Defense for Intelligence has determined that the
provisions of this Agreement are necessary to enable the United States to
protect itself against the unauthorized disclosure of information relating to
the national security; and
 

      1   The Office of the Secretary of Defense (including all boards,
councils, staffs, and commands), DoD agencies, and the Departments of Army,
Navy, and Air Force (including all of their activities); Department of Commerce,
General Services Administration, Department of State, Small Business
Administration, National Science Foundation, Department of the Treasury,
Department of Transportation, Department of the Interior, Department of
Agriculture, Department of Labor, Environmental Protection Agency, Department of
Justice, Federal Reserve System, Government Accountability Office, United States
Trade Representative, United States International Trade Commission, United
States Agency for International Development, National Aeronautics and Space
Administration, Nuclear Regulatory Commission, Department of Education,
Department of Health and Human Services, Department of Homeland Security and
Federal Communications Commission (the “User Agencies”).   2   An administrative
determination that a facility is eligible for access to classified information
of a certain category.   3   Any information that has been determined pursuant
to Executive Order 12958 or any predecessor order to require protection against
unauthorized disclosure and is so designated. The classifications TOP SECRET,
SECRET, and CONFIDENTIAL are used to designate such information.   4  
Unclassified information, the export of which is controlled by the International
Traffic in Arms Regulations (“ITAR”) and/or the Export Administration
Regulations (“EAR”). The export of technical data which is inherently military
in nature is controlled by the ITAR. The export of technical data which has both
military and commercial uses is controlled by the EAR.

 

3



--------------------------------------------------------------------------------



 



WHEREAS, the DoD has agreed to grant or continue the facility security
clearance(s) of the Corporation and its wholly owned subsidiaries from and after
the effective date of this Agreement in consideration of, inter alia, the
Parties’ execution and compliance with the provisions of the Agreement, the
purpose of which is to reasonably and effectively deny the Affiliates
unauthorized access to classified and controlled unclassified information and
influence over the Corporation’s business or management in a manner which could
result in the compromise of classified information or could adversely affect the
performance of classified contracts; and
WHEREAS, pursuant to the SSA, the Corporation has established a formal
organizational structure and procedures to ensure the protection of classified
information and controlled unclassified information entrusted to it and placed
the responsibility therefore with a committee of its Board of Directors known as
the Government Security Committee, which structure shall continue pursuant to
the terms of this Agreement; and
WHEREAS, under the Delaware General Corporation Law (the “DGCL”), the business
and affairs of the Corporation shall be managed by or under the direction of the
Board of Directors of the Corporation, which shall be elected by the
Shareholders of the Corporation; and
WHEREAS, all parties hereto have agreed that management control of the defense
and technology security affairs and classified contracts of the Corporation and
its subsidiaries should be vested in resident citizens of the United States who
have DoD personnel security clearances5; and
WHEREAS, in order to meet DoD’s national security objectives in the matter of
the Corporation’s facility security clearance(s) and to further the
Corporation’s business objectives, the Parties intend to be bound by the
provisions of the Agreement.
NOW THEREFORE, it is expressly agreed by and between the Parties that this
Agreement is hereby created and established, subject to the following terms and
conditions, to which all of the Parties expressly assent and agree:
 

      5   An administrative determination that an individual is eligible for
access to classified information of a certain category.

 

4



--------------------------------------------------------------------------------



 



ORGANIZATION
ARTICLE I — Management of the Corporation’s Business
1.01. Composition of the Corporation Board of Directors.
The Board of Directors of the Corporation (the “Corporation Board”), shall be
elected by the Shareholders and shall be composed of: (i) a minimum of three
individuals who have no prior relationship with the Corporation (the “Outside
Directors”), except as otherwise allowed by DoD, (ii) at least one
representative of the Affiliates (the “Inside Director(s)”), (iii) at least two
cleared officer(s) of the Corporation (the “Officer/Directors”); and (iv) any
other directors elected by the Shareholders who are not representatives of the
Affiliates. The number of Outside Directors shall exceed the number of Inside
Directors. Except as specifically provided herein, each member of the
Corporation Board, however characterized by this Section 1.01, shall have all of
the rights, powers, and responsibilities conferred or imposed upon directors of
the Corporation by applicable statutes and regulations, and by the Corporation’s
Certificate of Incorporation and By-Laws. The Chairman of the Corporation Board,
as well as all Outside Directors and Officer/Directors, must be resident
citizens of the United States who have or who are eligible to possess DoD
personnel security clearances at the level of the Corporation’s facility
security clearance. In addition, the Chairman of the Corporation Board shall not
be an Inside Director. All directors of the Corporation shall satisfy the
pertinent requirements established in Section 3.01 below. The Outside Directors
may not be removed without prior notice to and written notice stating no
objection from DSS. Appointments of new or replacement Outside Directors shall
not become final until approved by DSS.
1.02. Actions by the Corporation Board.
a. No action may be taken by the Corporation Board or any committee thereof, in
the absence of a quorum as defined below.
b. A majority of the Corporation Board, including at least one Inside Director
and one Outside Director, shall be necessary to constitute a quorum. With
respect to the Government Security Committee (see Section 7.01. below), a
majority of the Committee shall be necessary to constitute a quorum. With
respect to all other standing committees of the Corporation Board, a majority of
each such committee, including at least one Outside Director, shall be necessary
to constitute a quorum.
ARTICLE II — Limitations on the Corporation Board
2.01. Corporation Board Actions Requiring Prior Shareholder Approval. The
Corporation Board shall not be authorized to take any of the actions specified
in subsections 2.01.a. through 2.01.d. below, unless it shall have received,
with respect to each such action, the approval of the Shareholders owning a
majority of the shares at an annual or special meeting or as otherwise permitted
under the DGCL:
a. the sale, lease or other disposition of any of the property, assets or
business of the Corporation, or the purchase of any property or assets by the
Corporation that is other than in the ordinary course of business, except as
permitted under the DGCL;
b. the merger, consolidation, reorganization, dissolution or liquidation of the
Corporation, except as permitted under the DGCL;
c. the filing or making of any petition under the Federal Bankruptcy Code or any
applicable bankruptcy law or other acts of similar character; and
d. the initiation of action to terminate the Agreement except as provided in
Section 15.01. below.

 

5



--------------------------------------------------------------------------------



 



ARTICLE III — Qualification, Appointment, and Removal of Directors; Board
Vacancies
3.01. Corporation Board Member Requirements. During the period that the
Agreement is in force, the Corporation Board shall be composed as provided in
Section 1.01. hereof, and its members shall meet the following additional
requirements:
a. Officers/Directors and Outside Directors shall be resident citizens of the
United States and have or be eligible to have DoD personnel security clearances
at the level of the Corporation’s facility security clearance;
b. Outside Directors shall have been approved by DSS as satisfying the
appropriate DoD personnel security requirements and the applicable provisions of
the Agreement; and
c. the Inside Directors, in their capacity as Directors of the Corporation,
shall not have DoD personnel security clearances, regardless of citizenship, and
they shall be formally excluded from access to classified information by
resolution of the Corporation Board.
3.02. Removal of Corporate Board Members. The Shareholders may remove any member
of the Corporation Board for any reason permitted under the DGCL or the
Corporation’s Certificate of Incorporation or By-Laws, provided that:
a. the removal of an Outside Director shall not become effective until that
Director, the Corporation, and DSS have been notified, DSS provides written
notice stating no objection, and a successor who is qualified to become an
Outside Director within the terms of the Agreement has been selected in
accordance with the Corporation’s By-laws and has been approved by DSS;
b. notification to DSS of the removal of an Outside Director shall be the
responsibility of the Corporation Board through the Facility Security Officer
(“FSO”) of the Corporation, and, except as noted in subsection 3.02.c below,
must be given at least twenty days prior to the proposed removal date; and
c. notwithstanding the foregoing, however, if immediate removal of any Outside
Director is deemed necessary to prevent actual or possible violation of any
statute or regulation or actual or possible damage to the Corporation, the
Outside Director may be removed at once, although DSS shall be notified prior to
or concurrently with such removal.

 

6



--------------------------------------------------------------------------------



 



3.03. Vacancy on the Corporation Board. In the event of any Outside Director
vacancy on the Corporation Board, however occurring, the Corporation shall give
prompt notice of such vacancy to the Government Security Committee and DSS,
through its FSO, and such vacancy shall be filled promptly in accordance with
the Corporation’s By-laws and this Agreement. Such vacancy shall not exist for a
period of more than 90 days after the Outside Director’s resignation, death,
disability or removal, or beyond the date of the next annual or special meeting
of the Shareholders following the Outside Director’s resignation, death,
disability or removal, whichever is greater, unless DSS is notified of the
delay. Notwithstanding the foregoing, subject to the Corporation Board
composition provisions of Section 1.01. hereof, the Corporation Board may, in
lieu of filling any vacancy, reduce the size of the Corporation Board.
3.04. Departing Directors. Except as provided by this paragraph, the obligation
of an Outside Director to abide by and enforce this Agreement shall terminate
when the Director leaves office, but nothing herein shall relieve the departing
Outside Director of any responsibility that the Director may have, pursuant to
the laws and regulations of the United States, not to disclose classified
information or controlled unclassified information obtained during the course of
the Director’s service on the Corporation Board, and such responsibility shall
not terminate by virtue of the Outside Director leaving office. The
Corporation’s FSO shall advise the departing Outside Director of such
responsibility when the Outside Director leaves office, but the failure of the
Corporation to so advise the Outside Director shall not relieve the Outside
Director of such responsibility.
ARTICLE IV — Indemnification of Outside Directors
4.01. Best Efforts. The Outside Directors in their capacity as directors of the
Corporation shall vote and act on all matters in accordance with their best
efforts.6
4.02. Indemnification of Outside Directors. The Corporation shall indemnify and
hold harmless, to the fullest extent permitted by the DGCL as it presently
exists or may hereafter be amended, each Outside Director who was or is made or
is threatened to be made a party or is otherwise involved in any action, suit or
proceeding, whether civil, criminal, administrative or investigative (a
“Proceeding”) by reason of the fact that he or she, or a person for whom he or
she is the legal representative, is or was an Outside Director, against all
liability and loss suffered and expenses (including attorneys’ fees) reasonably
incurred by such person in connection with any such Proceeding.
4.03. Expenses. The Corporation shall to the fullest extent not prohibited by
applicable law pay the expenses (including attorneys’ fees) incurred by any
Outside Director, in defending any Proceeding in advance of its final
disposition; provided, however, that, to the extent required by law, such
payment of expenses in advance of the final disposition of the Proceeding shall
be made only upon receipt of an undertaking by the person to repay all amounts
advanced if it should be ultimately determined that the person is not entitled
to be indemnified.
 

      6   For purposes of the Agreement, the term “best efforts” means
performance of duties, including fiduciary duties, reasonably and in good faith,
in the manner believed to be in the best interests of the Corporation and in
accordance with Section 141 of the DGCL but consistent with the national
security concerns of the United States, and with such care, including reasonable
inquiry, as an ordinarily prudent person in a like positions would use under
similar circumstances.

 

7



--------------------------------------------------------------------------------



 



4.04. Insurance. The Corporation may purchase and maintain insurance on behalf
of any Outside Director against any liability asserted against him or her and
incurred by him or her in any such capacity, or arising out of his or her status
as such, whether or not the Corporation would have the power to indemnify him or
her against such liability under the provisions of the DGCL.
ARTICLE V — Restrictions Binding on Subsidiaries of the Corporation
5.01. Subsidiaries and Companies Controlled by the Corporation. The parties
hereto agree that the provisions of this Agreement restricting unauthorized
access to classified information and controlled unclassified information
entrusted to the Corporation by entities under FOCI, and all provisions of the
Visitation Policy established in Article X, below shall apply to and shall be
made to be binding upon all present and future subsidiaries7 of all companies
controlled by the Corporation. The Corporation hereby agrees to undertake any
and all measures, and provide such authorizations, as may be necessary to
effectuate this requirement. The sale of, or termination of the Corporation’s
control over, any such subsidiary or controlled company shall terminate the
applicability to it of the provisions of this Agreement.
5.02. DSS Notification of Newly Formed Subsidiaries and Corporate Acquisitions.
If the Corporation proposes to form a new subsidiary, or to acquire ownership or
control of another company, it shall give notice of such proposed action to DSS
and shall advise DSS immediately upon consummation of such formation or
acquisition.
5.03. Applicability of Agreement to New Subsidiaries and Corporate Acquisitions.
It shall be a condition of each such formation or acquisition that all
provisions of the Visitation Policy established in Article X, below and all of
the above-described restrictive provisions of the Agreement shall apply to each
such company immediately upon consummation of such formation or acquisition, and
that the Corporation and the subsidiary or controlled company shall execute a
document agreeing that such company shall be bound thereby; and a copy of the
executed document shall be forwarded to DSS.
5.04. Present Subsidiaries and Companies Controlled by the Corporation. A
document such as described in subsection 5.03. above, shall also be executed and
submitted with respect to each present subsidiary of the Corporation, and with
respect to any other company, which the Corporation presently controls.
 

      7   The term “subsidiaries” shall, for the purposes of this Agreement,
include companies wholly owned by the Corporation or in which the Corporation
owns a controlling interest, either directly or through the Corporation’s
ownership interest in intermediate companies.

 

8



--------------------------------------------------------------------------------



 



5.05. Third Party Beneficiaries. Compliance with this Article V shall not be
interpreted as conferring the benefits of this Agreement on subsidiaries of the
Corporation. Such subsidiaries shall not be entitled to receive a facility
security clearance, nor shall they be entitled to access classified information,
to perform classified contracts or to participate in classified programs
pursuant to this Agreement, solely by virtue of their legal relationship with
the Corporation and their execution of the documents referred to in subsections
5.03 and 5.04 above.
OPERATION
ARTICLE VI — Operation of the Agreement
6.01. Policies, Practices and Resolutions. The Corporation shall at all times
maintain policies and practices to ensure the safeguarding of classified
information and controlled unclassified information entrusted to it and the
performance of classified contracts and participation in classified programs for
the User Agencies in accordance with the Security Agreement (DD Form 441 or its
successor form), this Agreement, appropriate contract provisions regarding
security, United States export control laws, and the NISP. The following
additional protections shall be established in the By-Laws and/or resolutions of
the Corporation Board, and shall remain in effect during the term of this
Agreement: Pursuant to a resolution of the Corporation Board, which shall not be
repealed or amended without approval of DSS, the Corporation shall exclude the
Affiliates and all members of the Board of Directors and all officers,
employees, agents and other representatives of each of the Affiliates from
access to classified information and controlled unclassified information
entrusted to the Corporation. The above exclusion shall not, however, preclude
the exchange of classified information or controlled unclassified information
between the Corporation and any Affiliates when such exchange is permissible
under the NISP and applicable United States laws and regulations.
6.02. Electronic Communications. The GSC shall establish written policies and
procedures (“ECP” or “Electronic Communications Plan”), cause the Corporation to
take necessary action, and maintain oversight to provide assurance to itself and
DSS that electronic communications between the Corporation and its subsidiaries
and the Affiliates do not disclose classified information or export controlled
information without proper authorization. The policies and procedures must also
provide assurance that electronic communications are not used by the
Shareholders, any parent company of a Shareholder, or any of the Corporation’s
Affiliates to exert influence or control over the Corporation’s business or
management in a manner that could adversely affect the performance of classified
contracts. As used in this Agreement, the term “electronic communications” is
defined broadly to mean any transfer of information, data, signs, signals,
writing, images, sounds, or intelligence of any nature including that
transmitted in whole or in part by wire, radio cable, or other like connection,
or by electromagnetic, photoelectronic, photooptical, electronic, mechanical or
other device or system. Any such transfer may be oral, written or electronic and
includes any intercepted or recorded content however acquired and whether or not
intended for the recipient. Electronic communications shall also include the
temporary, intermediate storage incidental to the electronic transmission
thereof as well as any storage for purposes of backup protection. For
clarification, common devices used to transfer electronic communications as used
in this Agreement include without limitation: telephone (including
teleconferences), facsimile, video (including videoconferences), internet
(including Voice over Internet Protocol, instant messaging and any other
web-based means), and electronic mail. The ECP must include a detailed network
configuration diagram that clearly shows all communications networks and
facilities used by the Corporation for the transmission of electronic
communications, as defined herein, including without limitation, any computer
equipment used for the electronic storage of such communications, and must
delineate which networks will be shared and which will be protected from access
by any unauthorized person including without limitation each of the Affiliates.
The ECP must also include network descriptions addressing firewalls, physical
and logical access controls, remote administration, monitoring, maintenance,
retention, and the electrical and physical separation of systems and servers, as
appropriate.

 

9



--------------------------------------------------------------------------------



 



6.03. Approval of Implementing Procedures, Electronic Communications Plan,
Technology Control Plan and Administrative Services Agreement. The Implementing
Procedures (“IP”), ECP, Technology Control Plan (“TCP”) (see Section 7.06
below), and Administrative Services Agreement (“ASA”) (see Section 7.08 below)
may be provisionally approved by the Government Security Committee and
thereafter shall be submitted to DSS by the Corporation and the Government
Security Committee for final review and approval by DSS. Pending final approval
by DSS, the Corporation may act in accordance with the IP, ECP, TCP and ASA, as
the case may be, as provisionally approved by the Government Security Committee.
ARTICLE VII — Government Security Committee
7.01. Establishment of Government Security Committee. There shall be established
a permanent committee of the Corporation Board, to be known as the Government
Security Committee (“GSC”), consisting of all Outside Directors and
Officer/Directors to ensure that the Corporation maintains policies and
procedures to safeguard classified information and controlled unclassified
information in the possession of the Corporation and to ensure that the
Corporation complies with the DoD Security Agreement (DD Form 441 or its
successor form), this Agreement, appropriate contract provisions regarding
security, United States Government export control laws and the NISP. The
provisions of this Article VII shall be set forth in the Corporation’s By-Laws.
7.02. Designation of GSC Chairman. The GSC shall designate one of the Outside
Directors to serve as Chairman of the GSC
7.03. Protection of Classified and Controlled Unclassified Information. The
members of the GSC shall exercise their best efforts to ensure the
implementation within the Corporation of all procedures, organizational matters
and other aspects pertaining to the security and safeguarding of classified and
controlled unclassified information called for in this Agreement, including the
exercise of appropriate oversight and monitoring of the Corporation’s operations
to ensure that the protective measures contained in this Agreement are
effectively maintained and implemented throughout its duration.
7.04. Designation of GSC Secretary and Responsibilities. The Chairman of the GSC
shall designate a member to be Secretary of the GSC. The Secretary’s
responsibility shall include ensuring that all records, journals and minutes of
GSC meetings and other documents sent to or received by the GSC are prepared and
retained for inspection by DSS.

 

10



--------------------------------------------------------------------------------



 



7.05. Facility Security Officer. An FSO shall be appointed by the Corporation.
The FSO shall report to the GSC as its principal advisor concerning the
safeguarding of classified information. The FSO’s responsibility includes the
operational oversight of the Corporation’s compliance with the requirements of
the NISP. The advice and consent of the Chairman of the GSC will be required to
select the FSO.
7.06. Technology Control Plan. The members of the GSC shall exercise their best
efforts to ensure that the Corporation develops and implements a TCP, which
shall be subject to inspection by DSS. The GSC shall have authority to establish
the policy for the Corporation’s TCP. The TCP shall prescribe measures to
prevent unauthorized disclosure or export of controlled unclassified information
consistent with applicable United States laws.
7.07. Technology Control Officer. A Technology Control Officer (“TCO”) shall be
appointed by the Corporation. The TCO shall report to the GSC as its principal
advisor concerning the protection of controlled unclassified information. The
TCO’s responsibilities shall include the establishment and administration of all
intracompany procedures to prevent unauthorized disclosure and export of
controlled unclassified information and to ensure that the Corporation otherwise
complies with the requirements of United States Government export control laws.
7.08. Administrative Services. The GSC shall ensure that any administrative
services provided by the Affiliates to the Corporation do not circumvent the
requirements of the Agreement. The Corporation shall notify DSS and the GSC of
the proposed administrative services to be provided to the Corporation
(including its subsidiaries) by the Affiliates. Upon DSS’ confirmation that the
identified administrative services are acceptable, DSS shall issue an interim
approval for those services. Thereafter, the GSC shall certify in writing that
it is effectively monitoring the administrative services being provided, and
that said administrative services do not allow the Affiliates to control or
influence the management or business of the Corporation in violation of the
Agreement. The initial GSC certification referenced in this Section 7.08. shall
be provided to DSS within forty-five calendar days of the execution of this
Agreement, and subsequent annual GSC certifications shall be included in the
Corporation’s annual report as provided in Section 8.02. below. The Affiliates
shall not provide any administrative services to the Corporation that have not
been reviewed and approved by DSS in accordance with this Section 7.08.
7.09. Discussions of Classified and Controlled Unclassified Information.
Discussions of classified and controlled unclassified information by the GSC
shall be held in closed sessions and accurate minutes of such meetings shall be
kept and shall be made available only to such authorized individuals as are so
designated by the GSC.
7.10. DSS Initial Briefings. Upon taking office, the GSC members, the FSO and
the TCO shall be briefed by a DSS representative on their responsibilities under
the NISP, United States Government export control laws and this Agreement.

 

11



--------------------------------------------------------------------------------



 



7.11. GSC Member Obligations. Each member of the GSC, the FSO and the TCO shall
exercise his/her best efforts to ensure that all provisions of this Agreement
are carried out; that the Corporation’s directors, officers, and employees
comply with the provisions hereof; and that DSS is advised of any known
violation of, or known attempt to violate, any provision hereof, appropriate
contract provisions regarding security, United States Government export control
laws, and the NISP.
7.12. GSC Member Certificate. Each member of the GSC shall execute, for delivery
to DSS, upon accepting his/her appointment, and thereafter, at each annual
meeting of the GSC with DSS, as established by this Agreement, a certificate
acknowledging the protective security measures taken by the Corporation to
implement this Agreement. Each member of the GSC shall further acknowledge
his/her agreement to be bound by, and to accept his/her responsibilities
hereunder and acknowledge that the United States Government has placed its
reliance on him/her as a United States citizen and as the holder of a personnel
security clearance to exercise his/her best efforts to ensure compliance with
the terms of this Agreement and the NISP.
7.13. Obligations and Certification of Cleared Officers.
a. Each officer of the Corporation with a personnel security clearance shall
exercise his best efforts to ensure that the terms and conditions of the
Agreement are complied with by the parties hereto.
b. Upon the effective date of this Agreement and annually thereafter, each such
officer shall execute, for delivery to DSS, a certificate (1) acknowledging the
protective security measures taken by the Corporation to implement the
Agreement; and (2) acknowledging the United States Government has placed its
reliance on him as a resident citizen of the United States, and as a holder of a
personnel security clearance, to exercise his best efforts to ensure compliance
with the terms and conditions of the Agreement by the Parties hereto.
7.14. Obligations and Certification of Inside Directors.
a. Inside Director(s) shall:
1. not have access to classified information. Access to controlled unclassified
information entrusted to the Corporation is prohibited except as permissible
under the NISP and applicable United States Government laws and regulations;
2. refrain from taking any action to control or influence the Corporation’s
classified contracts, its participation in classified programs, or its corporate
policies concerning the security of classified information and controlled
unclassified information;
3. neither seek nor accept classified information or controlled unclassified
information entrusted to the Corporation, except as permissible under the NISP
and applicable United States Government laws and regulations; and

 

12



--------------------------------------------------------------------------------



 



4. advise the GSC promptly upon becoming aware of (i) any violation or attempted
violation of this Agreement or contract provisions regarding industrial
security, export control, or (ii) actions inconsistent with the NISP or
applicable United States Government laws or regulations.
b. Upon accepting appointment, each Inside Director shall execute, for delivery
to DSS, a certificate affirming such Director’s agreement to be bound by, and
acceptance of the responsibilities imposed by, the Agreement, and further
acknowledging and affirming the obligations set forth in 7.14.a. above.
ARTICLE VIII — Annual Review and Certification
8.01. Annual Meeting. Representatives of DSS, the Corporation’s Board, the
Corporation’s Chief Executive Officer, the Corporation’s Chief Financial
Officer, the FSO, and the TCO shall meet annually to review the purpose and
effectiveness of this Agreement and to establish a common understanding of the
operating requirements and how they will be implemented. These meetings shall
include a discussion of the following:
a. whether this Agreement is working in a satisfactory manner;
b. compliance or acts of noncompliance with this Agreement, NISP rules, or other
applicable laws and regulations;
c. necessary guidance or assistance regarding problems or impediments associated
with the practical application or utility of the Agreement; and
d. whether security controls, practices or procedures warrant adjustment.
8.02. Annual Report. The Chief Executive Officer of the Corporation and the
Chairman of the GSC shall submit to DSS one year from the effective date of the
Agreement and annually thereafter an implementation and compliance report which
shall be executed by all members of the GSC. Such reports shall include the
following information:
a. a detailed description of the manner in which the Corporation is carrying out
its obligations under the Agreement;
b. a detailed description of changes to security procedures, implemented or
proposed, and the reasons for those changes;
c. a detailed description of any acts of noncompliance, whether inadvertent or
intentional, with a discussion of what steps were taken to prevent such acts
from occurring in the future;
d. a description of any changes or impending changes, to any of the
Corporation’s top management including reasons for such changes;

 

13



--------------------------------------------------------------------------------



 



e. a statement, as appropriate, that a review of the records concerning all
visits and communications between representatives of the Corporation and the
Affiliates have been accomplished and the records are in order;
f. a detailed chronological summary of all transfers of classified or controlled
unclassified information, if any, from the Corporation and its subsidiaries, on
the one hand, to the Affiliates, on the other hand, complete with an explanation
of the United States Governmental authorization relied upon to effect such
transfers;
g. copies of approved export licenses covering the reporting period; and
h. a discussion of any other issues that could have a bearing on the
effectiveness or implementation of this Agreement.
ARTICLE IX — Duty to Report Violations of the Agreement
9.01. Obligation to Report. The Corporation agrees to report promptly to DSS all
instances in which the terms and obligations of this Agreement may have been
violated.
CONTACTS AND VISITS
ARTICLE X — Visitation Policy
10.01. Visit Requests. The Chairman of the GSC shall designate at least one
Outside Director who shall have authority to review, approve, and disapprove
requests for visits8 to the Corporation by all personnel who represent the
Affiliates (including all of the directors, officers, employees,
representatives, and agents of each, except for the Inside Director(s)). The
designated Outside Director shall have authority to review, approve, and
disapprove requests for proposed visits to the Affiliates by all personnel who
represent the Corporation, (including all of its directors, employees, officers,
representatives, and agents except for the Inside Director(s), who is deemed to
represent the Affiliates for purposes of the Agreement), as well as visits
between or among such personnel at other locations. Visits by Inside Directors
must be approved by the Outside Director having responsibility for approving
visits unless the visits are necessary to attend Corporation Board meetings or
related Corporation Board committee meetings. A record of all visit requests,
including the decisions to approve or disapprove, and information regarding
consummated visits, such as, date, place, personnel involved and summary of
material discussion or communication, shall be maintained by the designated
Outside Director and shall be periodically reviewed by the GSC.

         
 
  8   For purposes of this Agreement, the term “visits” includes meetings at any
location within or outside the United States, including but not limited to any
facility owned or operated by the Corporation or any Affiliates.

 

14



--------------------------------------------------------------------------------



 



10.02. Approval of Visits Requests. Except for certain Routine Business Visits,
as defined in Section 10.05. below, all visits must be approved in advance by
the designated Outside Director. All requests for visits shall be submitted or
communicated to the FSO for routing to the designated Outside Director. Although
strictly social visits at other locations between the Corporation personnel and
personnel representing the Affiliates are not prohibited, written reports of
such visits must be submitted after the fact to the FSO for filing with, and
review by, the designated Outside Director and the GSC.
10.03. Procedure for Approval of Visit Requests. A written request for approval
of a visit must be submitted to the FSO no less than seven (7) calendar days
prior to the date of the proposed visit. If a written request cannot be
accomplished because of an unforeseen exigency, the request may be communicated
via telephone to the FSO and immediately confirmed in writing; however, the FSO
may refuse to accept any request submitted less than seven (7) calendar days
prior to the date of the proposed visit if the FSO determines that there is
insufficient time to consider the request. The exact purpose and justification
for the visit must be set forth in detail sufficient to enable the designated
Outside Director to make an informed decision concerning the proposed visit, and
the FSO may refuse to accept any request that the FSO believes lacks sufficient
information. Each proposed visit must be individually justified and a separate
approval request must be submitted for each.
10.04. Process for Approval of Visit Requests. The FSO shall advise the
designated Outside Director of a request for approval of a visit (other than a
Routine Business Visit) as soon as practicable after receipt of the written
request. The designated Outside Director shall evaluate the request as soon as
practicable after receiving it. The designated Outside Director may approve or
disapprove the request, or disapprove the request pending submittal of
additional information by the requester. The designated Outside Director’s
decision shall be communicated to the requester by any means and it shall be
confirmed in writing, when practicable, at least one day prior to the date of
the proposed visit, but in no event later than six (6) calendar days after its
receipt by the FSO. A chronological file of all documentation associated with
meetings, visitations, and communications (contact reports), together with
records of approvals and disapprovals, shall be maintained by the FSO for
inspection by DSS. At the time of each GSC meeting, the Outside Directors of the
Corporation shall review such documentation filed since the last meeting to
ensure adherence to approved procedures by the requesters and the designated
Outside Director and to verify that sufficient and proper justification has been
furnished for approved visits.
10.05. Routine Business Visits.
a. Routine Business Visits, as defined in 11.05.b. below, may be approved by the
FSO, in the FSO’s discretion, without advance approval by the designated Outside
Director. Requests for Routine Business Visits must be submitted in advance, and
in writing, to the FSO, and shall state the basis upon which the requester deems
the visit to be a Routine Business Visit. Such requests must include sufficient
information to enable the FSO to make an informed decision concerning the
proposed visit. The FSO, in the FSO’s discretion, may refuse to accept any
request that the FSO believes lacks sufficient information and may refer any
request to the designated Outside Director for evaluation, notwithstanding its
designation as a Routine Business Visit. Any request that the FSO believes is
not properly characterized as a Routine Business Visit shall be referred to the
designated Outside Director, who shall evaluate the request in accordance with
the terms of the Agreement.

 

15



--------------------------------------------------------------------------------



 



b. Routine Business Visits are in general those that are made in connection with
the regular day-to-day business operations of the Corporation, do not involve
the transfer or receipt of classified information or controlled unclassified
information, and pertain only to the commercial aspects of the Corporation’s
business. Routine Business Visits include:
(i) visits for the purpose of discussing or reviewing such commercial subjects
as the following: company performance versus plans or budgets; inventory,
accounts receivable, accounting and financial controls; and implementation of
business plans; and implementation of technical development programs;
(ii) visits of the kind made by commercial suppliers in general regarding the
solicitation of orders, the quotation of prices, or the provision of products
and services on a commercial basis;
(iii) visits concerning fiscal, financial, or legal matters necessary for
compliance with the requirements of any foreign or domestic governmental
authority responsible for regulating or administering the public issuing of or
transactions involving stocks and securities; and
(iv) visits concerning marketing and technical activities relating to the import
or export of products necessary for compliance with regulations of United States
departments or agencies, including but not limited to the Departments of
Defense, Commerce, State, and Treasury.
10.06. Special Provision Concerning Subsidiaries.
Anything to the contrary notwithstanding, the notice and approval of visitation
restrictions contemplated in the Agreement shall not apply to visits between the
Corporation and its subsidiaries. However, visits between the Corporation’s
subsidiaries and any Affiliate shall be subject to the visitation approval
procedures set forth herein.
10.07. Discretion to Alter Notice or Approval Requirements.
Anything foregoing to the contrary notwithstanding, the GSC, in its reasonable
business discretion and consistent with its obligation to safeguard classified
information and controlled unclassified information in the Corporation’s
possession may, with the approval of DSS:
a. designate specific categories of visit requests other than those enumerated
above as “Routine Business Visits” not requiring the advance approval of the
designated Outside Director; or

 

16



--------------------------------------------------------------------------------



 



b. determine that, due to extraordinary circumstances involving the security of
classified information and/or controlled unclassified information, certain
specific types of visits which that might otherwise be considered “Routine
Business Visits” under the terms of the Agreement are to be allowed only if the
approval of the designated Outside Director is obtained in advance.
10.08. Quarterly GSC Meetings. The Chairman of the GSC shall also provide, to
the extent authorized by this Agreement, for regular quarterly meetings among
the GSC. At the discretion of the GSC, representatives of GSGH, Kende or Contego
and the Corporation’s management personnel may be invited to attend.
10.09. Maintenance of Records for DSS Review. A chronological file of all visit
requests, reports of visits, and contact reports, together with appropriate
approvals or disapprovals pursuant to the Agreement shall be maintained by the
GSC for review by DSS.
REMEDIES
ARTICLE XI — DoD Remedies
11.01. Reservation of Rights. The DoD reserves the right to impose any security
safeguard not expressly contained in this Agreement that it believes is
necessary to ensure that the Affiliates are denied unauthorized access to
classified and controlled unclassified information.
11.02. Authority of Agencies of the United States Government. Nothing contained
herein shall limit or affect the authority of the head of a United States
Government agency9 to deny, limit or revoke the Corporation’s access to
classified and controlled unclassified information under its jurisdiction if the
national security requires such action.
11.03. Remedies for Material Breach. The Parties hereby assent and agree that
the United States Government has the right, obligation and authority to impose
any or all of the following remedies in the event of a material breach of any
term hereof:
a. the novation of the Corporation’s and/or its subsidiaries’ classified
contracts to another contractor, the costs of which shall be borne by the
Corporation;
b. the termination of any classified contracts being performed by the
Corporation and/or its subsidiaries and the denial of new classified contracts
for the Corporation;
c. the revocation of the Corporation’s and/or its subsidiaries’ facility
security clearance;

         
 
  9   The term “agency” has the meaning provided at 5 U.S.C. 552(f).

 

17



--------------------------------------------------------------------------------



 



d. the suspension or debarment of the Corporation and/or its subsidiaries from
participation in all Federal government contracts, in accordance with the
provisions of the Federal Acquisition Regulations; and
e. the suspension or restriction of any or all visitation privileges.
11.04. Criminal Sanctions. Nothing in the Agreement limits the right of the
United States Government to pursue criminal sanctions against the Corporation,
its subsidiaries, or any of the Affiliates, or any director, officer, employee,
representative, or agent of any of these companies, for violations of the
criminal laws of the United States in connection with their performance of any
of the obligations imposed by this Agreement, including but not limited to any
violations of the False Statements Act 18 U.S.C. 1001, or the False Claims Act
18 U.S.C. 287.
ADMINISTRATION
ARTICLE XII — Notices
12.01. Notices in General. All notices required or permitted to be given to the
parties hereto shall be given by mailing the same in a sealed postpaid envelope,
via registered or certified mail, or sending the same by courier or facsimile,
addressed to the addresses shown below, or to such other addresses as the
Parties may designate from time to time pursuant to this Section 12.01.:

     
For the Corporation:
  Global Defense Technologies & Systems, Inc.
 
  Attn: Chief Executive Officer
 
  1501 Farm Credit Drive
 
  Suite 2300
 
  McLean, Virginia 22102
 
  Fax: (703) 883-4037
 
   
For Contego:
  Contego Systems LLC
 
  Attn: President
 
  2200 Defense Highway
 
  Suite 406
 
  Crofton, Maryland 21114
 
  Fax: (410) 451-5083
 
   
For Kende:
  Kende Holding Vagyonkezelo kft
 
  Attn: Paul White
 
  Zichy Jenö u 4
 
  1066 Budapest
 
  Hungary
 
  Fax: +44 20 7766 7209

 

18



--------------------------------------------------------------------------------



 



     
For GSGH:
  Global Strategies Group Holding SA
 
  Attn: Paul White
 
  15 Boulevard Roosevelt
 
  L-2450
 
  Luxembourg
 
  Fax: +44 20 7766 7209
 
  Fax: +44 20 7766 7209
 
   
For DSS:
  Defense Security Service
 
  Director, Industrial Policy and Programs
 
  1340 Braddock Place
 
  Alexandria, VA 22314-1651

ARTICLE XIII — Inconsistencies with Other Documents
13.01. Inconsistencies in General. In the event that any resolution, regulation
or By-Law of any of the Parties to the Agreement is found to be inconsistent
with any provision hereof, the terms of this Agreement shall control.
ARTICLE XIV — Governing Law; Construction
14.01. Governing Law. This Agreement shall be implemented so as to comply with
all applicable United States laws and regulations. To the extent consistent with
the rights of the United States hereunder, the laws of the State of Delaware
shall apply to questions concerning the rights, powers, and duties of the
Shareholders and the Corporation under, or by virtue of, this Agreement.
14.02. Construction. In all instances consistent with the context, nouns and
pronouns of any gender shall be construed to include the other gender.
14.03. Headings. The headings contained in the Agreement are for reference
purposes only and do not in any way affect the meaning or interpretation of the
provision hereof.
TERMINATION
ARTICLE XV — Termination, Amendment and Interpretations of this Agreement
15.01. Termination by the DoD. This Agreement may only be terminated by the DoD
as follows:
a. in the event of the sale of Contego’s Common Stock of the Corporation to a
company or person not under FOCI;
b. when DSS determines that existence of this Agreement is no longer necessary
to maintain a facility security clearance for the Corporation and/or its
subsidiaries;

 

19



--------------------------------------------------------------------------------



 



c. when DSS determines that continuation of a facility security clearance for
the Corporation and/or its subsidiaries is no longer necessary;
d. when the DoD determines that there has been a breach of the Agreement that
requires it to be terminated or when the DoD otherwise determines that
termination of the Agreement is in the national interest; or
e. when the Corporation, for any reason and at any time, petitions DSS to
terminate the Agreement. However, DSS has the right to receive full disclosure
of the reason or reasons therefor, and has the right to determine, in its sole
discretion, whether such petition should be granted.
15.02. Expiration. Unless it is terminated earlier under the provisions of
paragraph 16.01, this Agreement shall expire ten (10) years from the date of
execution without any action being required of any of the parties to the
Agreement. However, if the Corporation requests that DSS continue the agreement
past the expiration date, DSS may extend the term of the Agreement while a new
agreement is being negotiated. Any request to extend the term of the Agreement
made under this paragraph shall be submitted to DSS no later than ninety
(90) days prior to the expiration date of the agreement.
15.03. Notice of Termination. If the DoD determines that this Agreement should
be terminated for any reason, DSS shall provide the Corporation with thirty
(30) days written advance notice of its intent and the reasons therefor.
15.04. Reasons for the Continuation or Discontinuation of the Agreement. The DoD
is expressly prohibited from causing a continuation or discontinuation of this
Agreement for any reason other than the national security of the United States.
15.05. Amendments. This Agreement may be amended by an agreement in writing
executed by all the Parties.
15.06. Questions Concerning Interpretation or Permissibility of Activities. The
Parties agree that with respect to any questions concerning interpretations of
this Agreement, or whether a proposed activity is permitted hereunder, shall be
referred to DSS and the DoD shall serve as final arbiter/interpreter of such
matters.

 

20



--------------------------------------------------------------------------------



 



ARTICLE XVI — Place of Filing
16.01. Filing and Availability for Inspection of Agreement. Until the
termination of the Agreement, one original counterpart shall be filed at the
office of the Corporation, located in McLean, Virginia, and such counterpart
shall be open to the inspection of the Affiliates and the Shareholders during
normal business hours.
EXECUTION
This Agreement may be executed in several counterparts, each of which shall be
deemed to be an original, and all of such counterparts shall together constitute
but one and the same instrument.
IN WITNESS WHEREOF, the Parties hereto have duly executed the Agreement, which
shall not become effective until duly executed by the DoD.

                     
/s/ Lisa A. Broome
  8/31/2010       By:   /s/ John Hillen III                      
Signature of Witness/Date
              Signature    
 
                                    John Hillen
President and Chief Executive Officer
Global Defense Technology & Systems, Inc.    
 
                   
/s/ David Penn
  8/31/2010       By:   /s/ Paul White     Signature of Witness/Date          
Signature    
 
                                    Paul White, Secretary and Manager
Contego Systems LLC    
 
                   
/s/ Magyari Csilla
  9/2/2010       By:   /s/ Zsofia Mezei                      
Signature of Witness/Date
              Signature    
 
                                    Zsofia Mezei
Managing Director
Kende Holding Vagyonkezelo kft    

 

21



--------------------------------------------------------------------------------



 



                     
/s/ Paul White
  8/31/2010       By:   /s/ Damian Perl                      
Signature of Witness/Date
              Signature    
 
                                    Damian Perl
Chairman of the Board of Directors
Class A Director
Global Strategies Group Holding SA    
 
                   
9/16/2010
          By:   /s/ Rebecca Bernier (for Drew R. Winneberger)     Date          
Signature    
 
                                    Drew R. Winneberger
Director, Industrial Policy and Programs
Defense Security Service
For the Department of Defense    
 
                   
/s/ David Penn
  8/31/2010       By:   /s/ Elisabetta Zaccaria                      
Signature of Witness/Date
              Signature    
 
                                    Elisabetta Zaccaria, Class B Director
Global Strategies Group Holding SA    

 

22